      Case 1:19-cv-00303-AW-GRJ Document 13 Filed 06/11/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DEBORAH LAUFER,
      Plaintiff,
v.                                                  Case No. 1:19-cv-303-AW-GRJ
HUGHES RESORT, INC., d/b/a
PALMETTO MOTEL and PALMETTO
INN & SUITES,
     Defendant.
_______________________________/
                                  FINAL ORDER

      The parties’ joint request for entry of their consent decree (ECF No. 12) is

GRANTED. The Consent Decree (ECF No. 12-1) is deemed entered, Plaintiffs’

claims are dismissed with prejudice, and the court will retain jurisdiction to enforce

the parties’ agreement. The clerk will close the file.

      SO ORDERED on June 11, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
